Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            CLAIM INTERPRETATION
          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
          The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “unit” coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (dependent claims 2-10)
         range selection unit configured to select an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range; and

        feature representation extraction unit configured to extract a feature representation from data related to the analysis target range and the comparison target range, for each of the ranges.
        The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claim recites “step” without reciting structure to achieve the function, material, or acts.
Claim 21           (a) a step of selecting an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range; and
           (b) a step of extracting a feature representation from data related to the analysis target range and the comparison target range, for each of the ranges.
           If Applicant asserts that the claim element “unit” or “step” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 11-12, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., (Progressive Graph Matching: Making a Move of Graphs via Probabilistic Voting, 2012 IEEE 978-1-4673-1228-8/12, pages 398-405, PTO 892) in view Pawar et al. (Graph Based K-Nearest Neighbor Minutiae Clustering for Fingerprint Recognition, 2014 IEEE 978-1-4799-5151-2/14, pages 675-679).
   Regarding 1, 11 and 21 Cho disclose a graph structure analysis (Cho, Fig. 1, Abstract and page 398, paragraph 1. Introduction) comprising:
   selecting an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range (Fig. 2, paragraph 2.1 Graph Construction for Real Application, page 400, left column, lines 3-10, Cho states “As depicted in Fig.2 a reduced set of features and their relations is selectively used to construct a graph.  We term such a graph used for practical graph matching an active graph, whereas we call largest complete graph covering all the given features as maximal graph. Given two active graphs active graphs, similarity values of edge (and node) attributes between two graphs should be computed.  This obviously corresponds to selecting an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range) and
    extracting a feature representation from data related to the analysis target range and the comparison target range, for each of the ranges (Fig. 2, paragraph 2.1 Graph Construction for Real Application, page 400, left column, lines 17-30, Cho states “if the graph matching method is given, the ways to of reducing complexity in practice are (1) to reduce the sizes of active graphs and (2) to sparsify the similarity matrix. An effective way to achieve both (1) and (2) is to establish a set of candidate matches. Once the candidate matches C are selected from the given possible features, the active graphs are determined by nodes and edges involve in C, and their similarity matrix is sparsified by restricting the edge similarity comparison to the pair of C.  In many applications, the candidate matches can be readily established using unary descriptors of features and page 401, paragraph 3-2 Application to image matching, right-column lines 5-15, Graph Matching.  This obviously corresponds to extracting a feature representation from data related to the analysis target range and the comparison target range). 
   In the same field of endeavor Pawar disclose a graph structure analysis (Pawar Abstract, page 675, paragraph I. INTRODUCTION) comprising:
   selecting an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range (Pawar, page 676, paragraph III. The Graph Based Fingerprint Recognition, right-column, lines 1-5, A graph G = (V,E) is set of vertices and edges E. v is the set of vertices and E is the set of edges of graph G. The order or size of a Graph is defined as the number of vertices of G.  and lines 27-35, Graph Isomorphism, the two Graphs G and G’ can be compared by determining a mapping function f which associates nodes and edges of G with nodes and edges of G’ and page 677, paragraph III Method 1: GRAPH BASED FINGERPRINT RECOGNITION, right-column, lines 1-10.   This obviously corresponds to selecting an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range
    extracting a feature representation from data related to the analysis target range and the comparison target range, for each of the ranges (Pawar, page 676, paragraph IV. The Graph Based Fingerprint Recognition By K-NN Clustering of the Minutiae, right-column, lines 1-2, note: Fingerprint image acquisition, preprocessing, feature extraction, feature representation as a graph, KNN based graph node clustering and Graph isomorphism algorithm to classify the fingerprint. This obviously corresponds to extracting a feature representation from data related to the analysis target range and the comparison target range, for each of the ranges). 
   Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to analyze a graph structure, to select an analysis target range in the graph structure and a comparison target range to be compared with the analysis target range  and  extract a feature representation from data related to the analysis target range and the comparison target range for each of the ranges as shown by combination of  Cho and Pawar because such a system provide computer vision for pattern recognition. 
       Regarding claims 2 and 12 Cho disclose displaying the extracted feature representation for each of the analysis target range and the comparison target range (Cho, Figs. 1-4 & 8,   and pages 399-400  paragraph 2.1 Graph Construction for Real Applications).
          Regarding claims 5 and 15 Cho disclose a difference between a feature representation extracted for the analysis target range and a feature representation extracted for the comparison target range is obtained (Cho, Figs. 1-4 & 8,  pages 399-400  paragraph 2.1 Graph Construction for Real Applications), and  the difference is displayed (Cho paragraph Plug-in Comparison on Benchmark Dataset, Cho disclose comparing and matching feature it would be obvious to obtain differences in feature and display).
           Regarding claims 6 and 16 Choe disclose the graph structure is constructed through machine learning using learning data (Abstract graphs are constructed using Bayesian formulation and paragraphs 3 thru  3.1 Bayesian Graph formulation which is obviously machine learning and Fig. 3 shows Graph progression for feature correspondence using k nearest neighbors which is obviously machine learning), and
           the learning data or data other than the learning data is used as the data related to the analysis target range and the comparison target range, to extract the feature representation (Cho pages 399-400 paragraph 2.1 Graph Construction for Real Applications).
            Regarding claims 9 and 19 Choe outputting the extracted feature representation and attribute to be used in the machine learning (Cho, Figs. 1-4 & 8,   and pages 399-400  paragraph 2.1 Graph Construction for Real Applications shows similarity values of two graphs of edge (nodes) attribute between two graphs, Fig. 3 shows similarity vales of two edges (nodes) attribute k nearest neighbors which is obviously machine learning  and also note: pages 400-401, paragraphs 3. Our Progressive Frame Work and 3.1 Bayesian Formulation for Graph Progression).
             Regarding claim 10 Cho disclose outputting the extracted feature    representation as knowledge data to be used by an external logical reasoner (Cho Abstract note: graph matching for machine vision for image matching Figs. 3, 5, and 7-8 and ).
                             Allowable Subject Matter 
         Claims 3-4, 7-8, 13-14 and 17-18 are objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.
                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 July 1, 2021